Citation Nr: 1751363	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran did not engage in combat during service.   

2.  The Veteran has PTSD.

3.  The claims file contains credible supporting evidence of an in-service stressor that is related to the Veteran's PTSD.  The Veteran witnessed his friend die aboard the USS San Diego after inhaling Freon gas.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-5; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With exceptions not here applicable, if VA determines that a veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates a veteran's testimony or statements.  Cohen, 10 Vet. App. at 146-47.  This credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The available sources for corroboration of a claimed stressor are not necessarily limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992)); M21-1, Subch. XII, para 50.45(d) (1989).  Moreover, corroboration does not require there be verification of every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In the present case, the Board finds that the Veteran has PTSD.  The Veteran's private psychologist completed a PTSD Disability Benefits Questionnaire (DBQ) on behalf of the Veteran in April 2016 wherein he confirmed a diagnosis of PTSD with delayed depression and anti-social traits. 

The Board also finds that, while the evidence does not show the Veteran engaged in combat during service, the record contains credible supporting evidence that a reported in-service stressor occurred.  In a May 2012 VA Memorandum, the Denver RO JSRRC Coordinator collaborated the Veteran's stressor regarding witnessing a friend die aboard the USS San Diego, after inhaling Freon gas.

Finally, the evidence establishes a link between current symptoms and the verified in-service stressor.  In April 2016, the Veteran's private psychologist completed a PTSD DBQ.  After reviewing the claims file, the examiner based the Veteran's 

PTSD diagnosis, in pertinent part, on the aforementioned stressor experienced by the Veteran. 

The Board notes that the record contains a May 2012 VA examination report opining that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  The VA examiner also diagnosed the Veteran with Personality Disorder Not Otherwise Specified with Antisocial and Borderline Personality Features.  The VA examiner noted the acknowledged the PTSD stressors the Veteran discussed and described but noted that in describing those events in detail he was in no apparent distress.  He redirected the conversation to these events several times during the interview.  These behaviors are not consistent with avoidance symptoms associated with PTSD and led the examiner to form the opinion that these events were likely not associated with a posttraumatic response.  The level of pathology that appears to be present in this case is usually the result of severe early childhood abuse.  The examiner formed the opinion that posttraumatic features that were present were more likely than not the result of childhood abuse, which appeared to be far more stressful to you than the events you described as troubling that occurred in service.  The examiner formed the opinion that the pathology that had developed was more likely than not developmental and characterological in nature and accounted for by the diagnosed personality disorder. 

Nevertheless, the private examination cited above demonstrates that the Veteran experienced PTSD symptoms which warranted a PTSD diagnosis during the course of the period on appeal.  See report from Dr. P., dated April 2016.   The Veteran's private psychologist confirmed a diagnosis of PTSD and provided an explanation of the Veteran's supporting symptomatology, and identified the underlying stressor which has been verified.  Thus, the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD. 

Resolving all doubt in the Veteran's favor, the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.

ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


